Citation Nr: 0021180	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for laminectomy L4-L5 
with residual recurrent low back pain and changes of 
degenerative disc disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948, from September 1950 to November 1954, and from 
February 1955 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's service-connected laminectomy L4-L5 with 
residual recurrent low back pain and changes of degenerative 
disc disease is currently manifested by pain on motion of the 
lumbar spine without neurological deficits, muscle spasm or 
weakness, and no acute or chronic inflammatory processes. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's service-connected laminectomy L4-L5 with 
residual recurrent low back pain and changes of degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991);  38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability and presents evidence 
in support of that claim.  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997);  
Glover v. West, 185 F.3d 1328 (Fed.Cir. 1999).  We further 
find that the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  

In accordance with  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and  Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the veteran's service medical records as 
well as all other evidence of record pertaining to the 
history of his service-connected back disability.  The Board 
has identified nothing in this historical record which 
suggests that the current evidence is not adequate to fairly 
determine the rating to be assigned for that disability.

The recent medical evidence includes VA clinical records from 
1997 and 1998, and the report of a March 1998 VA examination 
of the spine. 

During a March 1998 VA examination of the spine, the veteran 
reported that he utilized medications and occasional back 
brace, and that his back bothered him off and on.  He was 
still able to work and had worked full time until 1991, and 
continued to work part-time in maintenance work until 
December 1997.  He reported that his lower back was presently 
in good condition, however, this was off and on.  The report 
noted that a bone scan was done in January 1998, which 
revealed no metastasis of a prostate carcinoma, and no 
significant inflammatory processes anywhere including the 
lumbosacral spine.  

On examination, range of motion studies showed left lateral 
flexion with pain beginning at 40 degrees, and continued to 
45 degrees with discomfort.  Right lateral flexion was 
essentially the same; pain began at 40 degrees to full 
flexion at 45 degrees.  On rotation to the left and to the 
right resulted in pain beginning at 30 degrees, which 
continued to a maximum of 35 degrees.  The veteran was able 
to extend to 30 degrees without discomfort.  On active 
forward flexion, pain was at 75 degrees, and he was able to 
fully flex to 90 degrees.  Passive ranges of motion were all 
normal without discomfort.  The only pain was with active 
ranges of motion.  The report noted that there was no spasm, 
weakness or tenderness.  There were no postural abnormalities 
or fixed deformity, and the musculature of the back was 
normal.  No neurological abnormalities were noted.  There was 
a scar noted over the lumbosacral spine, 9.5 cm by 2 ml, 
which was flat and without adhesions.  The report noted that 
X-ray examination of the lumbosacral spine revealed moderate 
advanced degenerative disc disease at L4-L5 and L5-S1, with 
retrolisthesis of L5-S1.  The bone scan revealed no acute or 
chronic inflammatory process.  The report contains a 
diagnosis of history of spinal disc condition, status post 
surgery in 1954 with no neurological deficits and no acute or 
chronic inflammatory processes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  In reaching its decision, the Board 
must consider the complete history of the disability in 
question as well as the current clinical manifestations and 
the effect the disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where service connection is already in effect, and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1995).  Thus, the most recent 
documents created with respect to the claims on appeal are 
the most probative in determining the current extent of 
impairment. Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, easy fatigability, 
incoordination, pain on motion, pain on use, and weakness.  
See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1999);  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal  working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on  which 
ratings are based adequately portray the anatomical damage, 
and  the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones,  joints and muscles, or associated 
structures, or to deformity,  adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . .  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999). 

The veteran's service-connected lumbar spine disorder is 
currently evaluated as 40 percent disabling under the 
provisions of  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome).  Under that diagnostic code, 
the schedular criteria for a 40 percent evaluation include 
findings reflective of severe intervertebral disc syndrome 
with recurring attacks, and with intermittent relief.  The 
schedular criteria for a 60 percent evaluation requires 
findings reflective of a pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the veteran's low back disability.  
The veteran's lumbar spine disability is manifested by some 
limitation of motion with complaints of pain before reaching 
maximum range of active motion.  There is no evidence of pain 
as manifested by muscle spasm, weakness, or tenderness; and 
the musculature is normal.  There was no evidence of 
neurological deficits during his most recent examination of 
the spine, in March 1998.  At that time the veteran reported 
only that his back bothered him off and on, and that he was 
able to still work.  While noting that the veteran had pain 
before reaching maximum range of active motion for most 
movements tested, the examiner noted that passive ranges of 
motion were all normal without discomfort.  On this basis, 
the Board finds that the veteran's low back disability 
picture is not reflective of the criteria required for an 
increase under Diagnostic Code 5293.   The veteran's back 
disability is not reflective of a pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  There are no findings of any 
neuropathy or neurological deficits, muscle spasm or other 
pertinent neurological findings with little intermittent 
relief.  In this regard, the veteran himself indicated during 
examination that his back only bothers him off and on.  This 
determination includes the Board's consideration of the 
veteran's deficits as regards functional loss due to pain on 
motion, pain on use, and weakness under 38 C.F.R. Part 4, 
§§ 4.40 and 4.45 (1999). 

The veteran's service-connected lumbar disability may also be 
rated under the provisions of  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (limitation of lumbar motion) and 5295 (lumbosacral 
strain).  Under Diagnostic Code 5292, the schedular criteria 
for the maximum 40 percent evaluation include findings 
reflective of a severe limitation of motion of the lumbar 
spine.  Under Diagnostic Code 5295, the criteria for the 
maximum 40 percent evaluation requires findings reflective of 
a severe lumbosacral strain, manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The Board notes that the veteran's currently assigned 40 
percent evaluation is the maximum available for both 
limitation of motion of the lumbar spine under  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (1999), and for 
lumbosacral strain under Diagnostic Code 5295.  Therefore, 
evaluation under those diagnostic codes could not provide a 
higher disability rating than the currently assigned 40 
percent rating.  Moreover, there is no evidence of residuals 
of vertebral fracture with cord involvement, or without cord 
involvement but with abnormal mobility requiring a neck brace 
(jury mast), as required under Diagnostic Code 5285; or of 
complete ankylosis of the spine, as required under Diagnostic 
Code 5286; or of ankylosis of the lumbar spine, as required 
under Diagnostic Code 5289; and higher evaluations are not 
available under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5285, 5286, or 5289 (1999), respectively. 

In addition to the rating assigned here under Diagnostic Code 
5293 for intervertebral disc syndrome, the Board has 
considered whether a separate rating is warranted for the 
veteran's arthritis under provisions of C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  The Court has acknowledged that 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, the evaluation of the "same 
disability" or the same "manifestations' under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.14;  See Esteban and 
Bierman, supra.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.)  
When, however, the limitation of motion for the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of painful motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or 2 or more minor joint groups, and a 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  In this case, the evidence of record objectively 
confirms painful motion of the lumbosacral spine, as well as 
X-ray evidence of degenerative arthritis.  

In a precedent opinion, the General Counsel of the Department 
of Veterans Affairs held that, even if a claimant technically 
has full range of motion, but motion is inhibited by pain, a 
compensable rating for arthritis under Diagnostic Code 5003 
and section 4.59 would be available. VAOPGCPREC 9-98 (Aug. 
14, 1998).

In this case, the record shows that there is degenerative 
arthritis established by X-ray evidence and limitation of 
motion of the veteran's lumbosacral spine, which would allow 
rating on the basis of limitation of motion under appropriate 
codes for the lumbosacral spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, a VA General Counsel opinion 
determined that Diagnostic Code 5293 (intervertebral disc 
syndrome) also involves loss of range of motion, because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
lumbar vertebrae.  See VAOPGCPREC 36-97 (December 12, 1997).  
The Board has taken into consideration the provisions of  
38 C.F.R. Part 4, §§ 4.40 and 4.45 addressing reduction of 
normal lumbar excursion in all planes, pain on movement, 
functional loss due to pain on use, and evidence of disuse 
atrophy, in denying the veteran's claim for an increase.

Therefore, a separate rating for the veteran's limitation of 
lumbar motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of motion of the lumbar spine) would constitute 
pyramiding because the veteran's limitation of lumbar motion 
is already considered and compensated under Diagnostic Code 
5293 (intervertebral disc syndrome) pursuant to VAOPGCPREC 
36-97.  This is not allowed under 38 C.F.R. § 4.14 as it 
would compensate the veteran twice for the same 
symptomatology (limitation of lumbar motion); and as such 
result in overcompensation of the claimant for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Thus, a separate rating under 
Diagnostic Code 5003 and 5292 for degenerative arthritis with 
a compensable limitation of motion is not in order because 
the veteran is already compensated "on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.)", 
i.e., Diagnostic Code 5293.   See Esteban, 6 Vet. App. at 
261-62; 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003.  

Furthermore, the 10 percent evaluation provided under 
Diagnostic Code 5003 for degenerative arthritis shown by X-
ray findings where the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes is not applicable in this case 
because the limitation of motion of the joints involved, the 
minor joint group of the lumbar spine, is currently being 
compensated under Diagnostic Code 5293 as limitation of 
motion due to pain.  Accordingly, a separate rating under 
Diagnostic Code 5003 and  38 C.F.R. Part 4, § 4.59 is not 
warranted due to the prohibition against pyramiding.  
38 C.F.R. Part 4, § 4.14.  

The Board has considered all potentially applicable 
provisions of  38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons stated, the Board finds no 
regulatory provisions which would support the assignment of a 
rating higher than already assigned.

Based upon the evidence of record, the Board finds that the 
veteran's service-connected laminectomy L4-L5 with residual 
recurrent low back pain and changes of degenerative disc 
disease does not warrant an evaluation in excess of 40 
percent.  See 38 C.F.R. § 4.71, Diagnostic Code 5293.  38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5293; VAOPGCPREC 
36-97 (December 12, 1997).  

In reaching the foregoing decision the Board finds that the 
evidence of record does not present such an unusual or 
exceptional disability picture which would warrant referral 
of the case to the RO for consideration of a higher rating on 
an extra-schedular basis.  The disability under consideration 
is shown to have caused a marked interference with 
employment, such as significant lost time from, or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown 9 Vet. App. 337 (1996).

Further the Board has considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107 (West 1991), but finds that 
there is not an approximate balance of positive and negative 
evidence on the merits to warrant an increase over the 
existing rating.


ORDER

An evaluation in excess of 40 percent for laminectomy L4-L5 
with residual recurrent low back pain and changes of 
degenerative disc disease is denied.  



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


 

